Case 20-02133-TPA           Doc 29     Filed 05/13/21 Entered 05/13/21 10:43:52         Desc Main
                                       Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     In re:                                             Adversary No. 20-02133-TPA
     MICHAEL K. HERRON,
                                                        Related to Bankr. No. 19-24527-TPA
              Debtor.
     ------------------------------------------------   Chapter 11
     MICHAEL K. HERRON,
              Plaintiff,                                Related to Doc. No. 28

                       v.                               Document No. 29
     BANK OF AMERICA, N.A.,
              Defendant.



                      MOTION TO RECONSIDER JUDGMENT ORDER

       Michael K. Herron, by and through his undersigned counsel, hereby submits their Motion

to Reconsider the Order of Judgment entered in the above-captioned Adversary Proceeding on

May 11, 2021, as follows:

                                                 Background

       1.       The Plaintiff commenced this Adversary Proceeding on August 31, 2020 [doc. no.

1]

       2.       On May 11, 2021, after the Defendant failed to obtain substituted counsel following

the Court’s approval of the withdrawal of its former counsel, the Court entered judgment against

it by default (the “Judgment Order”). [doc. no. 28]

       3.       Prior to entering the Judgment Order, this Court sought a proffer of proof from the

undersigned counsel (“Robleto”) concerning the Plaintiff’s allegations.

       4.       In the colloquy that followed, the Court inquired whether Robleto held an appraisal

supporting the judgment sought. However, Robleto could not quickly locate the appraisal during
Case 20-02133-TPA         Doc 29    Filed 05/13/21 Entered 05/13/21 10:43:52             Desc Main
                                    Document     Page 2 of 4



the hearing and, to expedite matters, the Court asked whether the undersigned believed he held

such an appraisal.

       5.      In response to that inquiry, Robleto responded (truthfully, based on his knowledge

in the moment) that he did believe that he held such an appraisal.

       6.      However, in reviewing the file, Robleto found that the appraisal (the “Appraisal”)

did not reflect a value of $400,000, but rather opines that the Plaintiff’s real property at 1132 SE

Kings Bay Drive in Crystal River, Florida (the “Property”) has an estimated market value of

$525,000. A copy of the Appraisal is attached hereto as Exhibit A.

       7.      While Robleto did not intend for his statement to mislead the Court, he nevertheless

acknowledges that it may have done so. Consequently, Robleto believes he is required to take

corrective action by filing this Motion for at least three reasons:

               a.      on a foundational level, Robleto holds his integrity in the highest regard and
                       will always act to preserve it;

               b.      the governing ethical rules require “reasonable remedial measures” when a
                       lawyer comes to know that evidence he has presented to the Court is false;
                       Pa. R. Prof. Conduct 3.3(a)(3); and

               c.      particularly, in the context of an ex parte proceeding, a lawyer has a duty to
                       “inform the tribunal of all material facts known to the lawyer that will
                       enable the tribunal to make an informed decision, whether or not the facts
                       are adverse.” Pa. R. Prof. Conduct 3.3(d).

       8.      Against that background, the Plaintiff asks that the Court reconsider the Judgment

Order but does not seek any alteration of it, subject to the discretion of the Court.

                                        Relevant Authority

       9.      This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1334

and by operation of the Standing Order of Reference of the United States District Court for the

Western District of Pennsylvania.

       10.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1409.


                                                  2
Case 20-02133-TPA         Doc 29    Filed 05/13/21 Entered 05/13/21 10:43:52          Desc Main
                                    Document     Page 3 of 4



       11.     This Motion is governed by 11 U.S.C. § 105 and Federal Rule of Civil Procedure

60, made applicable to this proceeding through Federal Rule of Bankruptcy Procedure 9024.

                                             Argument

       12.     Neither the Plaintiff nor Robleto intended to mislead this Court. In fact, this

unsolicited Motion to Reconsider is evidence of that.

       13.     At the time of filing, the Plaintiff held a good faith belief that the value of the

Property had been no more than $400,000.

       14.     The Plaintiff did not receive the Appraisal until January 11, 2021, at the earliest

(i.e., the date of the Appraisal). Exh. A.

       15.     Despite the estimated market value of $525,000, the Plaintiff believes that the

Judgment Order of $400,000 may nevertheless be accurate. That is because the Appraisal is based

on the presence of a structure that must be demolished. Exh. A, p. 2. Moreover, an express

contingency of the statement of estimated value is the ability to secure the necessary building

permits. Id.

       16.     This Court correctly determined that the Plaintiff was entitled to judgment and, on

that basis, entered the Judgment Order.

       17.     The Plaintiff respectfully requests that this Court reconsider that Judgment Order,

for the reasons set forth supra, but that the Court reaffirm its ruling.

       WHEREFORE, the Plaintiff respectfully requests that this Court reconsider and reaffirm

its Judgment Order.




                                                   3
Case 20-02133-TPA     Doc 29   Filed 05/13/21 Entered 05/13/21 10:43:52   Desc Main
                               Document     Page 4 of 4



Dated: May 13, 2021                           Respectfully submitted,



                                               /s/ Aurelius Robleto
                                              Aurelius Robleto
                                              PA ID No. 94633
                                              ROBLETO KURUCE, PLLC
                                              6101 Penn Ave., Ste. 201
                                              Pittsburgh, PA 15206
                                              Tel: (412) 925-8194
                                              Fax: (412) 346-1035
                                              apr@robletolaw.com




                                          4
